Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 000-50140 CUSIP NUMBER 00087 F 10 2 ( Check One ): [X] Form 10-K and Form 10-KSB [ ] Form 20-F [ ] Form 10-Q and 10-QSB [ ] Form N-SAR For Period Ended: December 31, 2008 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended: Read Attached Instruction Sheet Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Part IRegistrant Information Full Name of Registrant ACL Semiconductors Inc. Former Name if Applicable Address of Principal Executive Office (Street and Number) B24-B27, 1/F., Block B, Proficient Industrial Centre, 6 Wang Kwun Road, Kowloon City, State and Zip Code Hong Kong Part IIRules 12b-25 (b) and (c) If the subject report could not be filed without unreasonable effort and expense and the Registrant seeks relief pursuant to Rule 12b-5(b), the following should be completed. (Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X] (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N-SAR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date [X]; and (c) The accountant’s statement or other exhibit required by Rule 12b-25 has been attached if applicable. [ ] Part IIINarrativ e State below, in reasonable detail, the reasons why Form 10-K and Form 10-KSB, 20-F, 11-K, 10-Q and 10-QSB, N-SAR, or the transition report or portion thereof could not be filed within the prescribed period. (Attach extra sheets, if needed) Additional time is needed in order for the Registrant to provide all information required to accurately complete the information to be included in the Form 10-K. Part IVOther Information (1) Name and telephone number of person to contact in regard to this notification Kenneth Lap-Yin Chan 011- (852) 2799-1996 (Name) (Area Code) (Telephone Number) Have all other periodic reports under section 13 or 15(d) of the Securities Exchange Act of 1934 or section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). [ X ] Yes [ ] No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [X] Yes [ ] No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. It is expected that the Registrant’s sales were approximately $206 million for the year ended December 31, 2008 compared to $160.4 million for the year ended December 31, 2007. The increase in sales for the year ended December 31, 2008 compared to the year ended December 31, 2007 was attributable to expansion in China of market share for Samsung memory products in the first half of 2008. The gross profit for the year ended December 31, 2008 is expected to be approximately $4.2 million, which is 2.07% of sales, reflecting a decrease of 0.34% compared to 2.41% for the year ended December 31, 2007. The drop in gross profit margin was mainly due to low prices caused by oversupply. The Registrant expects to report a loss in book value of non-cash items and such loss is mainly due to a decrease in the value of the Registrant’s real property assets of approximately $1.1 million and unrealized gains on securities of $0.23 million.
